Order, Supreme Court, New York County (Michael D. Stall-man, J.), entered July 27, 2006, which, to the extent appealed from as limited by the briefs, granted the motions by defendants HWH 71, Beardslee and Corper for summary judgment dismissing the complaint against them, unanimously affirmed, without costs.
Defendant property owners made a prima facie showing of entitlement to judgment as a matter of law by submitting evidence that they had not created the raised sidewalk flag, used the sidewalk for a special purpose, or conducted any ice or snow removal that might have increased a natural hazard (see e.g. Puello v City of New York, 35 AD3d 294 [2006]; Muniz v Bacchus, 282 AD2d 387 [2001]). The suggestion that HWH’s prior repair of the sidewalk in front of its building and the shoveling of snow by Corper and Beardslee might have exacerbated a hazardous condition was pure speculation that did not raise an issue of fact (see Simeon v City of New York, 41 AD3d 344 [2007]; Romero v ELJ Realty Corp., 38 AD3d 263 [2007]). Concur—Tom, J.P., Saxe, Nardelli, Sweeny and Catterson, JJ.